Citation Nr: 1643812	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  08-05 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected chondromalacia of the right knee prior to June 21, 2011.

2.  Entitlement to a rating in excess of 30 percent for service-connected chondromalacia of the right knee from June 21, 2011 to September 18, 2015.

3.  Entitlement to a rating in excess of 10 percent for service-connected chondromalacia of the right knee from September 19, 2015.

4.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to February 1975 and March 1979 to July 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).

In the November 2015 rating decision, the Veteran was also granted TDIU for the period since March 18, 2014.  However, because TDIU was not granted for the period on appeal prior to this date, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is necessary in this case to ensure that the Veteran is provided an examination of his knee in compliance with VA regulation.  Under 38 C.F.R. § 4.59, addressing painful motion, the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  A recent decision of the United States Court of Appeals for Veterans Claims (Court) provided a precedential interpretation of the final sentence of 38 C.F.R. § 4.59, and held that the sentence creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  See Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  The Board interprets the Court's decision as requiring that VA examinations must include range of motion testing of the pertinent joint in active motion, passive motion, and in weight-bearing and nonweight-bearing.  The VA examination reports of record do not provide the results of such range of motion testing for the Veteran's right knee disability.

Finally, in light of the remanded issues above, the Board finds that the issue of TDIU is intertwined with those issues and must also be remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. The AOJ must ensure that the Veteran is scheduled for a new VA orthopedic examination of his right knee.  The examiner must review the claims file, including this REMAND, in conjunction with the examination.  All necessary studies and tests should be conducted. 

The examiner must:

A) Report the results of testing of the Veteran's ranges of the right knee motion in degrees in passive motion, active motion, and in weight-bearing and nonweight-bearing and report the range of motion of the left knee.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she must clearly explain why that is so.

B) Determine the extent the right knee disability is manifested by weakened movement, excess fatigability, incoordination, or pain due to flare-ups.  This determination should be made in terms of the degree of additional range-of-motion loss. 

The examiner must ask the Veteran if he has current flare-ups.  The examiner must also take into consideration his prior reports of flare-ups of his right knee disability, and to the extent possible, opine as to the amount of additional range-of-motion loss that would have been present during the February 2006, November 2009, June 2011, November 2012, and September 2015 VA examinations.

These determinations are required by VA regulations as interpreted by Court.  The examiner is advised that the Veteran is competent to describe his range of motion during flare-ups.

The examiner must address all directives listed herein and provide reasons for all opinions, addressing the relevant medical and lay evidence.  Absent such, the examination report will be deemed inadequate.

2. Following any additional indicated development, the AOJ must readjudicate the Veteran's claims for increased evaluations of the right knee and entitlement to TDIU, taking into consideration all pertinent evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




